 



Exhibit 10.2
Amendment No. 1 to
Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
Brent F. Heffron
Base Salary, Bonus Compensation and Benefits

1.   Effective July 14, 2005, Employee’s title(s) shall be Executive Vice
President and President — Eastern Division. Effective August 1, 2005, Employee’s
Base Salary shall be $325,000. Effective August 1, 2006, Employee shall be
eligible for a Base Salary increase of $25,000 per year, based upon the
achievement of performance criteria to be established by the Compensation
Committee. Employee’s principal location shall be Greenville, South Carolina
metropolitan area.   2.   Paragraph 2 of Appendix A is unaffected by this
amendment and remains in full force and effect.   3.   For Fiscal Year 2006, the
Employee shall be eligible to receive a maximum Bonus of up to 130% of his Base
Salary (or up to $422,500) based on such performance criteria as the
Compensation Committee shall deem appropriate in its discretion.

            Agreed to and accepted:


STEWART ENTERPRISES, INC.
    Date: October 11, 2005  By:   /s/JAMES W. MCFARLAND              James W.
McFarland      Compensation Committee Chairman       

            EMPLOYEE
    Date: October 11, 2005  /s/ BRENT F. HEFFRON            Brent F. Heffron   
       

